Citation Nr: 0012896	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1943 to October 1945 
with additional unverified service beginning in 1950.  This 
claim is based on the veteran's World War II service.

The veteran filed a claim in February 1981 for service 
connection for a bilateral hip disability.  By decision of 
the Board in October 1982, service connection for a bilateral 
hip disability was denied.  This appeal arises from an 
October 1998 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) that determined that new 
and material evidence to reopen the veteran's claim for 
service connection for a bilateral hip disability had not 
been received.  A Notice of Disagreement was filed in 
December 1998, and a Statement of the Case was issued in 
December 1998.  A substantive appeal was filed in January 
1999.

Additionally in January 1999, the veteran requested a hearing 
at the RO before a local hearing officer.  A hearing at the 
RO was scheduled in February 1999, to which the veteran 
failed to appear.  Therefore, this case is being processed as 
though the hearing request has been withdrawn.  


FINDINGS OF FACT

1.  In a decision of the Board in October 1982, service 
connection for a bilateral hip disability was denied.

2.  The additional evidence submitted in connection with the 
claim to reopen is cumulative and is not so significant that 
it must be considered to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The October 1982 decision of the Board that denied 
service connection for a bilateral hip disability is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§§ 20.1105 (1999).

2.  Evidence received since the October 1982 Board decision 
is not new and material, and thus, the claim for service 
connection for a bilateral hip disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service separation examination in October 1947, no 
musculoskeletal defects were noted. 

On a recall to active duty examination in October 1950, no 
history of bone, joint, or other deformity, or history of 
lameness was noted.  It was reported that the veteran's hip 
was hurt when he was a child.  On examination, the veteran's 
extremities and gait were clinically evaluated as normal.  It 
was noted that the veteran's history included occasional pain 
in the left hip, cause unknown.  

An undated service medical certificate indicates that the 
veteran certified that from October 1950 to November 1950, 
there was no change in his physical condition.  

Associated with the file in February 1981 were records from 
D. C. Carneval, D.O., that includes a hospital record that 
shows that the veteran was admitted from March 1973 to April 
1973 for pain and limitation of motion of the left hip.  The 
history and examination revealed probable old congenital 
dislocated hips bilaterally.  His pain was progressive over 
the past several months.  He was admitted for total hip 
replacement of the left hip.  The final diagnoses included 
degenerative arthritis of the left hip due to old congenital 
dislocation of left hip with hip dysplasia.  

Another hospital record shows that the veteran was admitted 
in April 1974 for severe degenerative arthritis of the right 
hip due to a probable early hip dysplasia or perhaps a Legg-
Perthes.  A total hip replacement of the right hip was done.  
The final diagnoses included degenerative arthritis of the 
right hip due to a congenital hip dysplasia or possibly an 
old Legg-Perthes disease.

An additional hospital record shows that the veteran was 
admitted in June 1979 with complaint of pain in the right 
hip.  The onset was in the last year or so.  He had 
arthrotomy and arthroplasty of the right hip.  The final 
diagnoses included previous total hip replacement with 
loosening of the femoral components (Methyl Methacrylate and 
femoral component in mass).

In a January 1981 report, Dr. Carneval indicated that the 
veteran had hip operations in April 1974 and June 1979 due to 
an early life hip dysplasia or perhaps a Legg-Perthes 
disease.  These conditions occurred usually somewhere between 
the ages of 5 and 10.  Because of the passage of time, it was 
difficult to precisely determine the exact cause of the 
severe arthritis, but there could be no misunderstanding that 
the onset of his problems was somewhere between the ages of 5 
and 10.
  
In February 1981, the veteran filed a claim for service 
connection for bilateral hip problems aggravated by service.

In March 1991, while the RO was attempting to get the 
veteran's WWII service medical records, the RO wrote to him 
advising him that he could submit other evidence in support 
of his claim.  It was suggested that he could submit 
statements of comrades, evidence of continuity of the 
disability from the date on which he was discharged from 
service or a statement from a physician.  Inquiry was also 
made as to whether he had any service medical records in his 
possession.

A notation from the National Personnel Records Center (NPRC) 
from May 1981 indicates that there were no medical records 
available due to a fire in the early 1970s at the NPRC.  

Received in April 1981 were several statements from friends 
of the veteran from March 1981 that indicate that the veteran 
walked with a limp since he was a child.  Additionally, a 
March 1981 statement from an employer of the veteran's 
indicates that when the veteran started work with them in 
1948, he had a slight limp that became worse as time went on.  

Associated with the file was a record from Shriners Hospitals 
for Crippled Children that shows that the veteran was seen 
from June 1932 to January 1934 for a slight limp.  In April 
1933, it was noted that the veteran had stiffness of the 
hips.  

By rating action of July 1981, service connection for a 
bilateral hip disability was denied.  The RO determined that 
the veteran's hip disability was not aggravated by his 
service.  The veteran appealed this decision. 

A notation from Shriners Hospital for Crippled Children from 
December 1981 accompanying a copy of the report previously 
described above, indicates that it was a complete copy of the 
veteran's records.

By decision of the Board in October 1982, service connection 
for a bilateral hip disability was denied.

Evidence received subsequent to the October 1982 Board 
decision includes the following: 

Received in September 1998 were copies of service discharge 
records, letters connected to the veteran's February 1981 
claim for service connection for a bilateral hip disability 
and subsequent appeal, and the October 1982 Board Decision, 
as part of a request to reopen the veteran's claim for 
service connection for a bilateral hip disability.

By rating action in October 1998, the RO informed the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for a bilateral hip 
disability.  The current appeal to the Board arises from this 
decision.

II.  Analysis

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
additional test was overruled in the Hodge case cited above 
and thus will not be utilized in this decision.  Although the 
RO in this case cited the overruled portion of the Colvin 
test in the October 1998 rating action and the December 1998 
Statement of the Case, it did not rely on this test in 
determining that new and material evidence had not been 
submitted to reopen the appellant's claim.  Accordingly, the 
citing of this test is considered harmless error.

The additional evidence submitted since the October 1982 
Board decision includes duplicates of service discharge 
records, letters connected to the veteran's February 1981 
claim for service connection for a bilateral hip disability 
and subsequent appeal, and the October 1982 Board Decision as 
part of a request to reopen the veteran's claim for service 
connection for a bilateral hip disability.  The evidence is 
cumulative of evidence considered previously by the RO.  
Therefore, new and material evidence has not been submitted 
to reopen a claim of entitlement to service connection for a 
bilateral hip disability.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service 

connection for a bilateral hip disability, the claim is 
denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

